33 Ill. 2d 11 (1965)
210 N.E.2d 165
THE PEOPLE ex rel. ROBERT H. ENGLE, Appellant,
v.
OTTO KERNER, Governor, et al., Appellees.
No. 38848.
Supreme Court of Illinois.
Opinion filed September 9, 1965.
*12 ROBERT H. ENGLE, of Chicago, pro se.
WILLIAM G. CLARK, Attorney General, of Springfield, and DON H. REUBEN, LAWRENCE GUNNELS, and HOWARD J. TRIENENS, all of Chicago, for appellees.
PRENTICE H. MARSHALL, of Chicago, amicus curiae.
Provisional senatorial reapportionment adopted.
Mr. JUSTICE UNDERWOOD delivered the opinion of the court:
The 74th General Assembly, recently adjourned sine die, unfortunately failed in its task of senatorial reapportionment. It therefore becomes necessary for this court, pursuant to our retention of jurisdiction herein, (People ex rel. Engle v. Kerner, 32 Ill. 2d 212) to frame such affirmative relief as is necessary to insure a constitutionally valid election of Illinois senators in 1966.
By our order of June 24, 1965, we directed the parties hereto to submit suggestions for a judicially constructed senatorial reapportionment plan. Pursuant thereto widely divergent proposals were filed. Subsequently, Chief Judge Campbell of the United States District Court for the Northern District of Illinois, which also had jurisdiction of the same problem, (see Scott v. Germano, 381 U.S. 407, 14 L.ed.2d 477, 85 S. Ct. 1525) with our knowledge and approval undertook pretrial conferences in an attempt to promote agreement upon the unresolved questions. By order dated July 29, 1965, we appointed Deans Russell N. Sullivan of the University of Illinois College of Law, John Ritchie of the Northwestern University School of Law, and Phil C. Neal of the University of Chicago Law School as amici curiae for the purpose of preparing and submitting for our approval a reapportionment plan, and simultaneously allowed *13 the opposing parties a final opportunity to resolve existing senatorial reapportionment disputes and submit to this court an equitable and constitutionally valid proposal. Although complete agreement was not reached, several proposed reapportionment plans, together with supporting population data, have been submitted and examined by both this court and the Federal district court. From these proposed plans a provisional reapportionment scheme, based principally upon the areas of preliminary agreement, has been prepared.
We believe this plan to be just, equitable and constitutionally valid, representing a fair compromise between the divergent proposals originally submitted by the parties. Accordingly, we, together with the Federal district court, on August 25, 1965, indicated our approval of such plan. As a consequence, all Illinois senators shall be elected in 1966 from districts described by the provisional plan, a copy of which is attached as an appendix hereto, including legal descriptions and maps.
The plan adopted clearly complies with the "one man-one vote" principle, for the largest district, No. 58, contains (based upon 1960 census statistics) 187,247 inhabitants, thereby deviating from the hypothetical perfectly populated district or "norm" (173,813) by only 7.7%. The smallest district, No. 44, contains 161,586 people and deviates from the norm by 7.0%. It is well settled that mathematical nicety is not constitutionally required in devising reapportionment schemes, and that districts not substantially diluting the equal-population principle are valid. (Reynolds v. Sims, 377 U.S. 533, 12 L.ed.2d 506, 84 S. Ct. 1362.) We believe the minor deviations from the population norm, made necessary by a desire to preserve the integrity of existing political subdivisions, are embraced within constitutionally permissible limits. We also recognize that this provisional plan may be somewhat less than ideal in terms of *14 compactness and contiguity, but, under existing circumstances, we believe that the present plan represents a reasonable resolution of the problems involved.
We have previously indicated by our order of July 29, 1965, that all 58 senatorial seats are to be filled in the 1966 election. This may properly be done, as existing de facto office holders have no vested tenure in office as such. Hughes v. WMCA, Inc., 379 U.S. 694, 85 S. Ct. 713 (see factual statement in dissenting opinion); Davis v. Mann, 238 F. Supp. 458, 460 (E.D. Va.), affirmed 379 U.S. 694, 85 S. Ct. 713; Parsons v. Buckley, 379 U.S. 359, 13 L.ed.2d 352, 85 S. Ct. 503.
The Illinois constitution (art. IV, sec. 6) provides for staggering the terms of senators. We have held this provision to be valid (People ex rel. Engle v. Kerner, 32 Ill. 2d 212,) and in any legislatively devised reapportionment scheme, the principle would of course be mandatory. However, the plan adopted here is clearly provisional and temporary in nature, made necessary only by legislative nonfeasance. To judicially provide for staggered terms in a temporary redistricting scheme would unduly and unnecessarily encroach upon the legislative domain. We hold, therefore, that all 58 senators shall be elected in 1966 and thereafter for identical four-year terms until such time as 1970 census figures become available for legislative action.
Reapportionment is a legislative responsibility, and certain Illinois constitutional provisions have been held incompatable with Federal constitutional requirements. The desirability of a new constitutional amendment is apparent and we commend this subject to the consideration of the General Assembly.
Since a provisional plan has been adopted, the services of amici curiae appointed by order of July 29, 1965, are no longer necessary. They are accordingly hereby discharged, with instructions to present to the clerk of this court statements *15 of reasonable expenses, if any, heretofore incurred by them as amici. We express our appreciation to Deans Sullivan, Ritchie, and Neal, and commend their willingness to serve this court and the public in these sensitive and troublesome areas of legislative reapportionment.
Provisional Senatorial Reapportionment adopted.

APPENDIX

POPULATION DATA FOR COOK COUNTY SENATE DISTRICTS OUTSIDE THE CITY OF CHICAGO


District No.     Population    Deviation from Norm (173,813)
    1             169,103             - 2.7%
    2             163,871             - 5.8%
    3             172,069             - 1.0%
    4             178,204             + 2.5%
    5             185,014             + 6.4%
    6             175,943             + 1.2%
    7             176,647             + 1.6%
    8             176,368             + 1.5%
    9             182,865             + 5.2%


LEGAL DESCRIPTIONS FOR COOK COUNTY SENATE DISTRICTS OUTSIDE THE CITY OF CHICAGO
District 1: New Trier Township, Evanston Township, that part of Northfield Township lying to the south and east of a line described as follows: beginning at the point where Voltz Road extended intercepts the eastern township boundary proceed west along the center of Voltz Road to the center of the intersection with the Chicago and North Western Railway Company's Valley-to-Norma freight line, then in a southerly and westerly direction along said freight *16 line to the point where it intercepts the southern township boundary, that part of Niles Township lying north of Dempster Street and east of Crawford Avenue, all in Cook County.
District 2: The townships of Leyden, Norwood Park, River Forest, and that part of Oak Park Township lying north of Madison Street, all in Cook County.
District 3: The townships of Barrington, Elk Grove, Hanover, Palatine, Shaumberg, and Wheeling, that part of Northfield Township lying to the north and west of a line described as follows: beginning at the point where Voltz Road extended intercepts the eastern township boundary proceed west along the center of Voltz Road to the center of the intersection with the Chicago and North Western Railway Company's Valley-to-Norma freight line, then proceed in a southerly and westerly direction along said freight line to the point where it intercepts the south township boundary, that part of Maine Township lying north and west of a line described as follows: beginning at the western boundary of Maine Township at Thacker Street proceed east on Thacker Street to the Chicago and North Western Railway right-of-way then north along said right of way to the intersection with the Chicago and North Western Railway Company's Valley-to-Norma freight line, then northeasterly along said freight line to the Des Plaines River, then northerly along the Des Plaines River to the northern boundary of Maine Township, all in Cook County.
District 4: Maine Township, excepting that portion which lies to the north and west of a line described as follows: beginning at the western boundary of Maine Township proceed east along the center of Thacker Street to the Chicago and North Western Railway right-of-way then north along said right-of-way to the intersection with the Chicago and North Western Railway Company's Valley-to-Norma freight line, then northeasterly along said freight *17 line to the Des Plaines River, then northerly along the Des Plaines River to the northern boundary of Maine Township, and Niles Township excepting that part lying north of Dempster Street and east of Crawford Avenue, all in Cook County.
District 5: That part of Oak Park Township that lies south of Madison Street, all of Proviso Township excepting that portion that lies to the south and east of a line described as follows: beginning at the point where the east township boundary is intercepted by Cermak Road proceed west along the center of Cermak Road to La Grange Road then south on La Grange Road to the township boundary, and that part of Berwyn Township north of Cermak Road, all in Cook County.
District 6: Calumet Township, Worth Township, that part of Stickney Township that lies south of Fifty-First Street, that part of Thornton Township that lies to the north and west of a line described as follows: beginning at the center of the intersection of the Calumet Expressway with the north township boundary proceed south along the Calumet Expressway to the center of the intersection with Sibley Boulevard then west on Sibley Boulevard to the center of the intersection with the Illinois Central Railroad right-of-way then northeasterly along the right-of-way to the center of the intersection with 146th Street being the south boundary of the Village of Riverdale, then west along the south boundary of the Village of Riverdale and its extension to the center of the intersection with the Dixie Highway, then northwesterly along the Dixie Highway to the center of the intersection with Ash Street, then west along Ash Street to the intersection with the western township boundary, all in Cook County.
District 7: The townships of Cicero and Riverside, that part of Berwyn Township south of Cermak Road, that part of Stickney Township that lies north of Fifty-First Street, *18 that part of Proviso Township that lies south and east of a line described as follows: beginning at the southern boundary of Proviso Township proceed north along the center of La Grange Road to the center of the intersection with Cermak Road then east along the center of Cermak Road to the eastern boundary of the township, that part of Lyons Township lying north and east of a line described as follows: beginning at the intersection of Gilbert Avenue and the northern township boundary proceed south along the center of Gilbert Avenue to the center of the intersection with Forty-Seventh Street then east along the center of Forty-Seventh Street to the township boundary, all in Cook County.
District 8: Bloom Township, Rich Township, and that part of Thornton Township to the south and east of a line described as follows: beginning at the north township boundary proceed south along the Calumet Expressway to the point where it intercepts Sibley Boulevard then west along the center of Sibley Boulevard to the center of the intersection with Indiana Avenue (State Street) then south along the center of Indiana Avenue (State Street) to the center of the intersection with 167th Street then west along the center of 167th Street to the center of the intersection with Halsted Street then south along the center of Halsted Street to the center of the intersection with the Tri-State Tollway then west along the Tri-State Tollway to the western township boundary, all in Cook County.
District 9: The townships of Bremen, Lemont, Orland, Palos, that part of Lyons Township that lies to the south and west of a line described as follows: beginning at the northern township boundary proceed south along the center of Gilbert Avenue to the center of the intersection with Forty-Seventh Street then east along the center of Forty-Seventh Street to the eastern township boundary, that part of Thorton Township bounded by a line described as follows: *19 beginning at the western boundary of Thornton Township proceed east on Ash Street to the center of the intersection with Dixie Highway, then southeasterly along Dixie Highway to intersection with the south boundary of the Village of Riverdale as extended west, then east along said boundary to the center of the intersection with the Illinois Central Railroad right-of-way then south-westerly along the right-of-way to the center of Sibley Boulevard then east along the center of Sibley Boulevard to Indiana Avenue (State Street) then south along the center of Indiana Avenue to the center of the intersection with 167th Street then west along the center of 167th Street to the center of the intersection with Halsted Street then south along the center of Halsted Street to the center of the intersection with the Tri-State Tollway then west on the Tri-State Tollway to the township boundary, then north along the west township boundary line to the point of beginning, all in Cook County.
*20 


*21 POPULATION DATA FOR CITY OF CHICAGO SENATE DISTRICTS


District No.          Population            Deviation from Norm (173,813)
    10            170,714             - 1.8%
    11            169,887             - 2.3%
    12            169,470             - 2.6%
    13            168,560             - 3.1%
    14            168,550             - 3.1%
    15            169,444             - 2.6%
    16            168,846             - 2.9%
    17            170,101             - 2.2%
    18            168,647             - 3.1%
    19            169,133             - 2.8%
    20            170,950             - 1.7%
    21            168,635             - 3.1%
    22            168,789             - 3.0%
    23            169,739             - 2.4%
    24            169,152             - 2.8%
    25            169,716             - 2.4%
    26            168,037             - 3.4%
    27            167,999             - 3.5%
    28            170,225             - 2.1%
    29            170,036             - 2.2%
    30            168,935             - 2.9%


LEGAL DESCRIPTIONS OF CITY OF CHICAGO SENATE DISTRICTS
District 10: The Forty-Ninth Ward, that part of the Forty-Seventh Ward lying to the north of Sunnyside Avenue and east of Western Avenue, that part of the Forty-Eighth Ward lying to the north of Berwyn Avenue, and that part of the Fiftieth Ward lying to the north and east *22 of a line described as follows: beginning at the eastern boundary of the Fiftieth Ward and its intersection with Berwyn Avenue, west on Berwyn Avenue to Western Avenue, north on Western Avenue to Pratt Avenue, west on Pratt Avenue to its intersection with the western boundary of the Fiftieth Ward, all in the city of Chicago.
District 11: The Forty-Sixth Ward, that part of the Forty-Fourth Ward lying to the north of a line described as follows: beginning at the western boundary of the Forty-Fourth Ward and its intersection with Wellington Avenue, east on Wellington Avenue to Racine Avenue, south on Racine Avenue to George Street, east on George Street to Halsted Street, south on Halsted Street to Diversey Parkway, east on Diversey Parkway to its intersection with Lake Michigan, and that part of the Forty-Eighth Ward lying to the south of Berwyn Avenue, all in the city of Chicago.
District 12: The Forty-Second Ward, the Forty-Third Ward, and that part of the Forty-Fourth Ward lying to the south of a line described as follows: beginning at the western boundary of the Forty-Fourth Ward and its intersection with Wellington Avenue, east on Wellington Avenue to Racine Avenue, south on Racine Avenue to George Street, east on George Street to Halsted Street, south on Halsted Street to Diversey Parkway, east on Diversey Parkway to its intersection with Lake Michigan, all in the city of Chicago.
District 13: The Thirty-Third Ward, that part of the Fortieth Ward lying to the east of a line described as follows: beginning at the northern boundary of the Fortieth Ward and its intersection with the North Shore Channel, southeast along the channel to its intersection with Lawrence Avenue, west on Lawrence Avenue to Albany Avenue, south on Albany Avenue to its intersection with the southern boundary of the Fortieth Ward, that part of the Forty-Seventh Ward lying to the west and south of a line described as follows: beginning at the northern boundary of the Forty-Seventh Ward and its intersection with Western *23 Avenue, south on Western Avenue to Sunnyside Avenue, east on Sunnyside Avenue to its intersection with the eastern boundary of the Forty-Seventh Ward, and that part of the Fiftieth Ward lying to the south of Pratt Avenue and west of Western Avenue, all in the city of Chicago.
District 14: The Thirty-Fourth Ward, that part of the Thirty-Fifth Ward lying to the east of Cicero Avenue, that part of the Thirty-Sixth Ward lying to the east of the Chicago and North Western Railway right-of-way at Kenton Avenue and north of the Chicago, Milwaukee, St. Paul and Pacific Railroad right-of-way at Bloomingdale Avenue, that part of the Thirty-Ninth Ward bounded by a line described as follows: beginning at the eastern boundary of the Thirty-Ninth Ward and its intersection with Montrose Avenue, west on Montrose Avenue to Elston Avenue, northwest on Elston Avenue to Leland Avenue, west on Leland Avenue to Kostner Avenue, south on Kostner Avenue to Montrose Avenue, west on Montrose Avenue to its intersection with the Chicago, Milwaukee, St. Paul and Pacific Railroad right-of-way, southeast along the railroad right-of-way to its intersection with the Chicago and North Western Railway right-of-way at Kenton Avenue, south along the railroad right-of-way to its intersection with Addison Street, east on Addison Street to Central Park Avenue, north on Central Park Avenue to the point of beginning at Montrose Avenue, and that part of the Fortieth Ward bounded by a line described as follows: beginning at the western boundary of the Fortieth Ward and its intersection with Lawrence Avenue, east on Lawrence Avenue to Albany Avenue, south on Albany Avenue to Grace Street, west on Grace Street to Central Park Avenue, north on Central Park Avenue to the point of beginning at Lawrence Avenue, all in the city of Chicago.
District 15: That part of the Thirty-Fifth Ward lying to the west of Cicero Avenue, that part of the Thirty-Sixth Ward lying to the west of a line described as follows: beginning *24 at the northern boundary of the Thirty-Sixth Ward and its intersection with Long Avenue, south on Long Avenue to Fullerton Avenue, west on Fullerton to Central Avenue, south on Central Avenue to its intersection with the southern boundary of the Thirty-Sixth Ward, that part of the Thirty-Eighth Ward lying to the east of a line described as follows: beginning at the northern boundary of the Thirty-Eighth Ward and its intersection with Central Avenue, south on Central Avenue to Newport Avenue, west on Newport Avenue to Major Street, south on Major Street to Belmont Avenue, west on Belmont Avenue to Austin Avenue, south on Austin Avenue to the southern boundary of the Thirty-Eighth Ward, that part of the Thirty-Ninth Ward bounded by a line described as follows: beginning at the northern boundary of the Thirty-Ninth Ward and its intersection with Pulaski Road, south on Pulaski Road to Foster Avenue, east on Foster Avenue to Central Park Avenue, south on Central Park Avenue to Montrose Avenue, west on Montrose Avenue to Elston Avenue, northwest on Elston Avenue to Leland Avenue, west on Leland Avenue to Kostner Avenue, south on Kostner Avenue to Montrose Avenue, west on Montrose Avenue to its intersection with the Chicago, Milwaukee, St. Paul and Pacific Railroad right-of-way, southeast along the railroad right-of-way to its intersection with the Chicago and North Western Railway right-of-way at Kenton Avenue, south along the railroad right-of-way to its intersection with Addison Street, west on Addison Street to Lavergne Avenue, north on Lavergne Avenue to Irving Park Road, east on Irving Park Road to Cicero Avenue, north on Cicero Avenue to Devon Avenue, east on Devon Avenue to the point of beginning at Pulaski Road, that part of the Fortieth Ward lying to the north of Lawrence Avenue and west of the North Shore Channel, and that part of the Forty-Fifth Ward bounded by a line described as follows: beginning at the northern boundary of the Forty-Fifth Ward and its intersection with Cicero Avenue, south *25 on Cicero Avenue to Irving Park Road, west on Irving Park Road to Lavergne Avenue, south on Lavergne Avenue to Addison Street, west on Addison Street to Lockwood Avenue, north on Lockwood Avenue to Berteau Avenue, west on Berteau Avenue to Central Avenue, north on Central Avenue to Lawrence Avenue, east on Lawrence Avenue to Lavergne Avenue, north on Lavergne Avenue to Winnemac Avenue, west on Winnemac Avenue to Leclaire Avenue, north on Leclaire Avenue to its intersection with the Chicago, Milwaukee, St. Paul and Pacific Railroad right-of-way, northwest along the railroad right-of-way to its intersection with Central Avenue, northeast along Central Avenue to its intersection with Ionia Avenue, southeast along Ionia Avenue to its intersection with Devon Avenue, then east along Devon Avenue to the point of beginning, all in the city of Chicago.
District 16: The Forty-First Ward, that part of the Thirty-Eighth Ward lying to the west of a line described as follows: beginning at the intersection of Newport Avenue and Major Avenue, south on Major Avenue to Belmont Avenue, west on Belmont Avenue to Austin Avenue, south on Austin Avenue to its intersection with the southern boundary of the Thirty-Eighth Ward, and that part of the Forty-Fifth Ward bounded by a line described as follows: beginning at the western boundary of the Forty-Fifth Ward and its intersection with Foster Avenue, east on Foster Avenue to Central Avenue, north on Central Avenue to its intersection with the Chicago, Milwaukee, St. Paul and Pacific Railroad right-of-way, southeast along the railroad right-of-way to its intersection with Leclaire Avenue, south on Leclaire Avenue to Winnemac Avenue, east on Winnemac Avenue to Lavergne Avenue, south on Lavergne Avenue to Lawrence Avenue, west on Lawrence Avenue to Central Avenue, south on Central Avenue to Newport Avenue, west on Newport Avenue to Narragansett Avenue, north on Narragansett Avenue to Irving Park Road, west on Irving *26 Park Road to Harlem Avenue, north on Harlem Avenue to Forest Preserve Road, northeast on Forest Preserve Road to Montrose Avenue, east on Montrose Avenue to Narragansett Avenue, north on Narragansett Avenue to Gunnison Street, west on Gunnison Street to Nagle Avenue, north on Nagle Avenue to the point of beginning at Foster Avenue, all in the city of Chicago.
District 17: The Thirty-First Ward, that part of the Twenty-Sixth Ward lying to the north of Chicago Avenue and west of Damen Avenue, that part of the Thirtieth Ward lying to the north of Chicago Avenue, that part of the Thirty-Second Ward bounded by a line described as follows: beginning at the northern boundary of the Thirty-Second Ward and its intersection with Milwaukee Avenue, southeast on Milwaukee Avenue to Armitage Avenue, west on Armitage Avenue to Rockwell Street, south on Rockwell Street to North Avenue, east on North Avenue to Western Avenue, south on Western Avenue to Division Street, east on Division Street to Wolcott Avenue, north on Wolcott Avenue to Beach Street, east on Beach Street to Ashland Avenue, north on Ashland Avenue to North Avenue, east on North Avenue to its intersection with the north branch of the Chicago River, northwest along the river to its intersection with Fullerton Avenue, west on Fullerton Avenue to the point of beginning at Milwaukee Avenue, and that part of the Thirty-Sixth Ward bounded by a line described as follows: beginning at the southern boundary of the Thirty-Sixth Ward and its intersection with Central Avenue, north on Central Avenue to Fullerton Avenue, east on Fullerton Avenue to its intersection with the Chicago and North Western Railway right-of-way at Kenton Avenue, south along the railroad right-of-way to its intersection with the Chicago, Milwaukee, St. Paul and Pacific Railroad right-of-way at Bloomingdale Avenue, east along the railroad right-of-way to its intersection with Kedvale Avenue, south on Kedvale Avenue to North Avenue, west on North Avenue *27 to the point of beginning at Central Avenue, all in the city of Chicago.
District 18: The Thirty-Seventh Ward, that part of the Twenty-Eighth Ward bounded by a line described as follows: beginning at the northern boundary of the Twenty-Eighth Ward and its intersection with Homan Avenue, south on Homan Avenue to its intersection with the Chicago and North Western Railway right-of-way, west along the railroad right-of-way to its intersection with Hamlin Avenue, south on Hamlin Avenue to Madison Street, west on Madison Street to Pulaski Road, south on Pulaski Road to Adams Street, west on Adams Street to Kildare Avenue, south on Kildare Avenue to Van Buren Street, west on Van Buren Street to its intersection with the Belt Railway right-of-way at Kenton Avenue, north along the railroad right-of-way to its intersection with Chicago Avenue, east on Chicago Avenue to the point of beginning at Homan Avenue, that part of the Twenty-Ninth Ward bounded by a line described as follows: beginning at the western boundary of the Twenty-Ninth Ward and its intersection with Harrison Street, east on Harrison Street to Hamlin Avenue, south on Hamlin Avenue to Taylor Street, east on Taylor Street to Sacramento Boulevard, north on Sacramento Boulevard to Madison Street, west on Madison Street to Spaulding Avenue, south on Spaulding Avenue to Adams Street, west on Adams Street to Kildare Avenue, south on Kildare Avenue to the point of beginning at Harrison Street, and that part of the Thirtieth Ward lying to the south of Chicago Avenue, all in the city of Chicago.
District 19: The Twenty-Seventh Ward, that part of the First Ward lying to the north of Harrison Street, that part of the Twenty-Sixth Ward bounded by a line described as follows: beginning at the western boundary of the Twenty-Sixth Ward and its intersection with Chicago Avenue, east on Chicago Avenue to Damen Avenue, north on Damen Avenue to Division Street, east on Division Street to its intersection *28 with the north branch of the Chicago River, southeast along the river to its intersection with Kinzie Street, west on Kinzie Street to Ashland Avenue, south on Ashland Avenue to Washington Boulevard, west on Washington Boulevard to Western Avenue, north on Western Avenue to the point of beginning at Chicago Avenue, that part of the Twenty-Eighth Ward bounded by a line described as follows: beginning at the northern boundary of the Twenty-Eighth Ward and its intersection with Homan Avenue, south on Homan Avenue to its intersection with the Chicago and North Western Railway right-of-way, west along the railroad right-of-way to its intersection with Hamlin Avenue, south on Hamlin Avenue to Madison Street, west on Madison Street to Pulaski Road, south on Pulaski Road to Adams Street, east on Adams Street to Spaulding Avenue, north on Spaulding Avenue to Washington Boulevard, east on Washington Boulevard to Western Avenue, north on Western Avenue to Chicago Avenue, west on Chicago Avenue to the point of beginning at Homan Avenue, and that part of the Thirty-Second Ward bounded by line described as follows: beginning at the southern boundary of the Thirty-Second Ward and its intersection with Wolcott Avenue, north on Wolcott Avenue to Beach Street, east on Beach Street to Ashland Avenue, north on Ashland Avenue to North Avenue, east on North Avenue to its intersection with the north branch of the Chicago River, south along the river to its intersection with Division Street, west on Division Street to the point of beginning at Wolcott Avenue, all in the city of Chicago.
District 20: The Twenty-Fifth Ward, that part of the First Ward lying to the south of Harrison Street, and that part of the Twenty-Second Ward lying to the east of Kedzie Avenue, all in the city of Chicago.
District 21: The Twenty-Fourth Ward, that part of the Twenty-Second Ward lying to the west of Kedzie Avenue, that part of the Twenty-Third Ward lying to the north of 47th Street, and that part of the Twenty-Ninth Ward lying *29 to the south of Harrison Street and west of Hamlin Avenue, all in the city of Chicago.
District 22: The Second Ward, that part of the Third Ward lying to the north and east of a line described as follows: beginning at the western boundary of the Third Ward and its intersection with 49th Street, east on 49th Street to South Parkway, south on South Parkway to 51st Street, east on 51st Street to its intersection with the eastern boundary of the Third Ward, and that part of the Fourth Ward lying to the north and east of a line described as follows: beginning at the western boundary of the Fourth Ward and its intersection with 46th Street, east on 46th Street to Woodlawn Avenue, south on Woodlawn Avenue to 47th Street, east on 47th Street to its intersection with Lake Michigan, all in the city of Chicago.
District 23: The Eleventh Ward, the Fourteenth Ward, that part of the Twelfth Ward lying to the north and east of a line described as follows: beginning at the eastern boundary of the Twelfth Ward and its intersection with 47th Street, west on 47th Street to Rockwell Street, north on Rockwell Street to Pershing Road, west on Pershing Road to its intersection with the western boundary of the Twelfth Ward, that part of the Sixteenth Ward lying to the north of 59th Street, and that part of the Twentieth Ward lying to the north of 59th Street and west of Wentworth Avenue, all in the city of Chicago.
District 24: The Fifth Ward, that part of the Fourth Ward lying to the south and west of a line described as follows: beginning at the western boundary of the Fourth Ward and its intersection with 46th Street, east on 46th Street to Woodlawn Avenue, south on Woodlawn Avenue to 47th Street, east on 47th Street to its intersection with Lake Michigan, that part of the Seventh Ward lying to the north of 73rd Street, and that part of the Twentieth Ward bounded by a line described as follows: beginning at the northern boundary of the Twentieth Ward and its intersection with South Parkway, south on South Parkway to *30 55th Street, west on 55th Street to Prairie Avenue, south on Prairie Avenue to 63rd Street, east on 63rd Street to Cottage Grove Avenue, north on Cottage Grove Avenue to 51st Street, west on 51st Street to the point of beginning at South Parkway, all in the city of Chicago.
District 25: That part of the Twelfth Ward lying to the south and west of a line described as follows: beginning at the eastern boundary of the Twelfth Ward and its intersection with 47th Street, west on 47th Street to Rockwell Street, north on Rockwell Street to Pershing Road, west on Pershing Road to its intersection with the western boundary of the Twelfth Ward, that part of the Thirteenth Ward lying to the east of Western Avenue, that part of the Fifteenth Ward lying to the north and east of a line described as follows: beginning at the southern boundary of the Fifteenth Ward and its intersection with Western Avenue, north on Western Avenue to 63rd Street, west on 63rd Street to California Avenue, north on California Avenue to 55th Street, west on 55th Street to its intersection with the western boundary of the Fifteenth Ward, those portions of the Sixteenth Ward bounded by a line described as follows: beginning at the northern boundary of the Sixteenth Ward and its intersection with Ashland Avenue, south on Ashland Avenue to 71st Street, east on 71st Street to Morgan Street, south on Morgan Street to 75th Street, west on 75th Street to Ashland Avenue, north on Ashland Avenue to Marquette Road, west on Marquette Road to Damen Avenue, north on Damen Avenue to 59th Street, east on 59th Street to the point of beginning at Ashland Avenue, that part of the Eighteenth Ward lying to the east of Western Avenue, that part of the Nineteenth Ward bounded by a line described as follows: beginning at the northern boundary of the Nineteenth Ward and its intersection with Western Avenue, south on Western Avenue to 97th Street, east on 97th Street to Oakley Avenue, north on Oakley Avenue to 87th Street, west on 87th Street to the point of beginning at Western Avenue, and that part of the Twenty-Third Ward bounded *31 by a line described as follows: beginning at the eastern boundary of the Twenty-Third Ward and its intersection with 47th Street, west on 47th Street to Laramie Avenue, south on Laramie Avenue to 51st Street, west on 51st Street to Central Avenue, south on Central Avenue to 55th Street, east on 55th Street to Pulaski Road, north on Pulaski Road to the point of beginning at 47th Street, all in city of Chicago.
District 26: That part of the Third Ward lying to the south of 49th Street and west of South Parkway, that part of the Sixth Ward bounded by a line described as follows: beginning at the western boundary of the Sixth Ward and its intersection with Marquette Road, east on Marquette Road to South Park Avenue, south on South Park Avenue to 71st Street, east on 71st Street to Cottage Grove Avenue, south on Cottage Grove Avenue to 75th Street, west on 75th Street to State Street, north on State Street to the point of beginning at Marquette Road, that part of the Sixteenth Ward bounded by a line described as follows: beginning at the intersection of 59th Street and Halsted Street, west on 59th Street to Ashland Avenue, south on Ashland Avenue to 71st Street, east on 71st Street to Morgan Street, north on Morgan Street to 63rd Street, east on 63rd Street to Halsted Street, north on Halsted Street to the point of beginning at 59th Street, that part of the Seventeenth Ward lying to the north of a line described as follows: beginning at the western boundary of the Seventeenth Ward and its intersection with 76th Street, east on 76th Street to Wallace Street, north on Wallace Street to 75th Street, east on 75th Street to its intersection with the eastern boundary of the Seventeenth Ward and that part of the Twentieth Ward bounded by a line described as follows: beginning at the northern boundary of the Twentieth Ward and its intersection with South Parkway, south on South Parkway to 55th Street, west on 55th Street to Prairie Avenue, south on Prairie Avenue to 63rd Street, west on 63rd Street to Halsted Street, north on Halsted Street to 59th Street, east on *32 59th Street to Wentworth Avenue, north on Wentworth Avenue to 51st Street, east on 51st Street to the point of beginning at South Parkway, all in the city of Chicago.
District 27: That part of the Thirteenth Ward lying to the west of Western Avenue, that part of the Fifteenth Ward lying to the south and west of a line described as follows: beginning at the southern boundary of the Fifteenth Ward and its intersection with Western Avenue, north on Western Avenue to 63rd Street, west on 63rd Street to California Avenue, north on California Avenue to 55th Street, west on 55th Street to its intersection with the western boundary of the Fifteenth Ward, that part of the Eighteenth Ward lying to the west of Western Avenue, and that part of the Twenty-Third Ward lying to the west and south of a line described as follows: beginning at the intersection of 51st Street and Central Avenue, south along Central Avenue to its intersection with 55th Street, east along 55th Street to its intersection with Cicero Avenue, all in the city of Chicago.
District 28: That part of the Ninth Ward lying to the west of a line described as follows: beginning at the northern boundary of the Ninth Ward and its intersection with South Park Avenue, south on South Park Avenue to 107th Street, east on 107th Street to Cottage Grove Avenue, southwest on Cottage Grove Avenue to 115th Street, west on 115th Street to State Street, south on State Street to its intersection with the southern boundary of the Ninth Ward, all of the Nineteenth Ward except that part lying north of 97th Street and west of Oakley Avenue, and that part of the Twenty-First Ward lying to the south of 99th Street, all in the city of Chicago.
District 29: Those portions of the Sixth Ward bounded by a line described as follows: beginning at the intersection of 65th Street and Stony Island Avenue, south on Stony Island Avenue to 73rd Street, west on 73rd Street to Cottage Grove Avenue, south on Cottage Grove Avenue to 79th Street, west on 79th Street to State Street, north on State *33 Street to 75th Street, east on 75th Street to Cottage Grove Avenue, north on Cottage Grove Avenue to 71st Street, west on 71st Street to South Park Avenue, north on South Park Avenue to Marquette Road, west on Marquette Road to State Street, north on State Street to 63rd Street, east on 63rd Street to Cottage Grove Avenue, south on Cottage Grove Avenue to 65th Street, east on 65th Street to the point of beginning at Stony Island Avenue, that part of the Eighth Ward lying to the west of a line described as follows: beginning at the intersection of 75th Street and Jeffery Boulevard, south on Jeffery Boulevard to 79th Street, west on 79th Street to Stony Island Avenue, south on Stony Island Avenue to its intersection with the southern boundary of the Eighth Ward, that part of the Sevententh Ward lying to the south of a line described as follows: beginning at the western boundary of the Seventeenth Ward and its intersection with 76th Street, east on 76th Street to Wallace Avenue, north on Wallace Avenue to 75th Street, east on 75th Street to its intersection with the eastern boundary of the Seventeenth Ward, and that part of the Twenty-First Ward lying to the north of 99th Street, all in the city of Chicago.
District 30: The Tenth Ward, that part of the Seventh Ward lying to the south of 73rd Street, that part of the Eighth Ward lying to the east and south of a line described as follows: beginning at the intersection of 77th Street and Jeffery Boulevard, south on Jeffery Boulevard to 79th Street, west on 79th Street to Stony Island Avenue, south on Stony Island Avenue to its intersection with 87th Street, and that part of the Ninth Ward lying to the east and south of a line described as follows: beginning at the intersection of Doty Avenue and 103rd Street, southwest on Doty Avenue to 107th Street, west on 107th Street to Cottage Grove Avenue, southwest on Cottage Grove Avenue to 115th Street, west on 115th Street to State Street, south on State Street to its intersection with the southern boundary of the Ninth Ward, all in the city of Chicago.
*34 


*35 POPULATION DATA FOR SENATE DISTRICTS OUTSIDE COOK COUNTY


District No.          Population            Deviation from Norm (173,813)
    31            181,876             + 4.6%
    32            176,102             + 1.3%
    33            170,644             - 1.8%
    34            176,319             + 1.4%
    35            185,528             + 6.7%
    36            181,957             + 4.6%
    37            177,734             + 2.3%
    38            180,516             + 3.9%
    39            174,452             + 0.4%
    40            178,292             + 2.6%
    41            174,682             + 0.5%
    42            176,457             + 1.5%
    43            176,377             + 1.5%
    44            161,586             - 7.0%
    45            184,540             + 6.2%
    46            172,689             - 0.8%
    47            167,069             - 3.7%
    48            175,928             + 1.4%
    49            183,110             + 5.3%
    50            178,868             + 2.9%
    51            175,017             + 0.7%
    52            173,236             - 0.2%
    53            180,428             + 3.9%
    54            180,683             + 4.0%
    55            171,271             - 1.5%
    56            173,436             - 0.1%
    57            180,335             + 3.8%
    58            187,247             + 7.7%


LEGAL DESCRIPTIONS FOR SENATE DISTRICTS OTHER THAN COOK COUNTY
*36 District 31: The townships of Antioch, Benton, Lake Villa, Libertyville, Newport, Shields, Warren, Waukegan, and Zion in Lake County.
District 32: The townships of Avon, Cuba, Deerfield, Ela, Fremont, Grant, Vernon, Wauconda, and West Deerfield in Lake County and the townships of Algonquin, Burton, Dorr, Greenwood, Hebron, McHenry, Nunda and Richmond in McHenry County.
District 33: The counties of Boone and DeKalb, the townships of Big Rock, Blackberry, Burlington, Campton, Dundee, Hampshire, Kaneville, Plato, Rutland, Sugar Grove and Virgil in Kane County, the townships of Big Grove, Fox and Little Rock in Kendall County, the townships of Alden, Chemung, Coral, Dunham, Grafton, Hartland, Marengo, Riley, and Seneca in McHenry County and the townships of Burritt, Durand, Harlem, Harrison, Laona, Owen, Pecatonica, Rockton, Roscoe, and Shirland in Winnebago County.
District 34: The townships of Cherry Valley, Rockford, Seward, and Winnebago in Winnebago County.
District 35: The counties of Carroll, JoDaviess, Ogle, Stephenson and Whiteside.
District 36: The counties of Bureau, Henry, Lee, and the townships of Adams, Dayton, Dimmick, Earl, Freedom, La Salle, Meriden, Mendota, Miller, Mission, Northville, Ophir, Ottawa, Rutland, Serena, Troy Grove, Utica, Wallace, and Waltham in LaSalle County.
District 37: The counties of Livingston and McLean, and the townships of Allen, Brookfield, Bruce, Deer Park, Eagle, Eden, Fall River, Farm Ridge, Groveland, Grand Rapids, Hope, Manlius, Osage, Otter Creek, Peru, Richland, South Ottawa, and Vermillion in La Salle County.
District 38: The townships of Aurora, Batavia, Elgin, Geneva and St. Charles in Kane County and the townships of Bristol, Kendall, Lisbon, Naausay, Oswego and Seward in Kendall County.
*37 District 39: The townships of Addison (except that part within the city of Chicago), Bloomingdale, Naperville, Wayne, Winfield and York in Du Page County.
District 40: The townships of Downers Grove, Lisle, and Milton in Du Page County and the townships of Du Page, Lockport, Plainfield and Wheatland in Will County.
District 41: Grundy County and Will County, excepting the townships of Du Page, Lockport, Plainfield and Wheatland in Will County.
District 42: The counties of Cass, Fulton, Knox, Mason, Menard, Warren and the townships of Brimfield, Elmwood, Hollis, Jubilee, Logan, Millbrook, Rosefield, Timber and Trivoli in Peoria County.
District 43: The counties of Henderson, Mercer and Rock Island.
District 44: The counties of Coles, Edgar and Vermilion.
District 45: Stark County and the townships of Akron, Chillicothe, Hallock, Kickapoo, Medina, Limestone, Princeville, Peoria, Peoria City, Radnor and Richwoods in Peoria County.
District 46: The counties of Ford, Iroquois, Kankakee, and the townships of Brown, Compromise, Condit, East Bend, Harwood, Kerr, Ludlow, Newcomb, and Rantoul in Champaign County.
District 47: The counties of De Witt, Douglas, Moultrie, and Piatt, and the townships of Ayers, Champaign, the Town of the City of Champaign, Colfax, Crittenden, Cunningham, Hensley, Mahomet, Ogden, Pesotum, Philo, Raymond, Sadorus, St. Joseph, Scott, Sidney, Somer, South Homer, Stanton, Tolono, and Urbana in Champaign County.
District 48: The counties of Logan, Marshall, Putnam, Tazewell and Woodford.
District 49: The counties of Morgan and Sangamon.
District 50: The counties of Christian, Macon and Shelby.
District 51: The counties of Bond, Clinton, Cumberland, *38 Effingham, Fayette, Jasper, Marion and Montgomery.
District 52: The counties of Calhoun, Jersey and Macoupin, and the townships of Alhambra, Collinsville, Fort Russell, Foster, Hamel, Helvetia, Leef, Marine, Moro, New Douglas, Olive, Omphghent, Saline, and St. Jacob in Madison County, and the townships of Canteen, Caseyville, Englemann, Freeburg, Lebanon, Mascoutah, O'Fallon and Shiloh Valley in St. Clair County.
District 53: The townships of Alton, Chouteau, Edwardsville, Granite City, Godfrey, Jarvis, Nameoki, Pin Oak, Venice, and Wood River in Madison County.
District 54: The townships of Belleville, Centreville, East St. Louis, St. Clair, Stites, and Stookey in St. Clair County.
District 55: The counties of Clark, Clay, Crawford, Edwards, Hamilton, Jefferson, Lawrence, Richland, Wabash and Wayne.
District 56: The counties of Alexander, Jackson, Monroe, Perry, Randolph, Union, and Washington, and the townships of Fayetteville, Lenzburg, Marissa, Millstadt, New Athens, Prairie du Long, Smithton, and Sugar Loaf in St. Clair County.
District 57: The counties of Franklin, Gallatin, Hardin, Johnson, Massac, Pope, Pulaski, Saline, White and Williamson.
District 58: The counties of Adams, Brown, Greene, Hancock, McDonough, Pike, Schuyler, and Scott.
*39